Citation Nr: 1236766	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-29 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the April 2008 rating decision, the RO denied an increased rating for PTSD.  In the March 2010 rating decision, the RO denied TDIU.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in October 2009.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In particular, VA must obtain recent relevant records of VA treatment for the Veteran's psychiatric symptoms and must provide the Veteran with an examination and obtain an expert opinion as to the extent of disability due to his service-connected psychiatric condition and as to whether he is unable to secure and follow a substantially gainful occupation due to service-connected disability.  

Service connection was established for malaria in a September 1993 rating decision and a noncompensable rating was assigned and has not changed since that time.  Service connection was established for PTSD with depression in a June 2002 rating decision and a 50 percent disability rating has been in place since August 2002.  

TDIU may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16 (2011).  For cases where this is true and certain percentages have been met as to the service-connected disabilities, the rating can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, which is the case here at this point in time, and the person is unable to secure and follow a substantially gainful occupation due by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Of record is a July 2011 VA clinical neuropsychological evaluation report.  This report includes a summary statement by the psychologist that the Veteran presented with cognitive and psychological complaints secondary to multiple sclerosis.  Service connection has not been established for multiple sclerosis.  However, given the nature of his complaints and that service connection has been established for PTSD with depression, the Board finds the evaluation relevant to the issues on appeal, regardless of the summary statement as to why he presented.  

In that evaluation report, the psychologist noted the Veteran's report that he had been fine until a recent tornado that destroyed part of his town and noted his spouse's report that the Veteran had been more paranoid lately.  The psychologist also noted that the Veteran had resumed mental health therapy sessions at the VA Gadsen Community Based Outpatient Clinic (CBOC).  The Board finds no recent treatment notes from such sessions.  Therefore, a remand is necessary to obtain those records as it appears that they are relevant to the severity of his psychiatric symptoms.  

VA afforded the Veteran compensation and pension (C&P) examinations with regard to his service-connected PTSD with depression in February 2008 and November 2009, both prior to the July 2011 evaluation report.  In the February 2008 examination report, the examiner stated that the Veteran retired in 1996 due to "eligibility by age or duration of work, Medical (physical problem)" and listed the medical / physical problem as multiple sclerosis.  In the November 2009 examination report, the examiner repeated this finding and stated that another cause of his retirement was that he could not get along with coworkers and supervisors.  

In both examination reports, the examiners listed conclusory findings under a heading for the effect of PTSD on his occupational and social functioning.  The examiners indicated that he did not have total occupational and social impairment due to PTSD and that PTSD did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school.  The examiners indicated that a medical opinion was not requested.  

Neither this evidence nor any other evidence of record is sufficient for the Board to determine if the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities.  The statement that he is not totally occupationally and socially disabled due to PTSD does not answer this question.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2011) (explaining that "proving inability to maintain "substantially gainful occupation" does not require proving 100 percent unemployability"); see also 38 C.F.R. § 4.16(a) (marginal employment shall not be considered substantially gainful employment).   Therefore, whether he suffers total occupational impairment is not the question that needs to be answered as to whether he meets the criterion of being unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities.  The Board does not find sufficient expert evidence of record addressing this question.  Hence, a remand is necessary for the Board to provide the Veteran with an adequate examination and obtain an adequate medical opinion as to the TDIU issue.  

Given the July 2011 clinical evaluation report and considering the evidence of record, the examination must include findings as to the extent of disability suffered due to his service-connected PTSD with depression.  Additionally, because the July 2011 evaluation report raises the question as to the cause of his symptoms, the examiner must provide an opinion as whether the psychiatric symptoms due to his service connected PTSD are separable from those due to his nonservice-connected PTSD with depression and explain his or her conclusion.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not possible to separate the extent of symptoms due to a service-connected condition from the extent of symptoms due to a nonservice-connected condition, VA must apply the benefit-of-the-doubt doctrine and attribute the inseparable effects to a claimant's service-connected disability).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment of the Veteran by VA from January 2011 forward.  In particular obtain all records of mental health counseling through the Gadsen CBOC during this period.  Associate all such records with the claims file.  If no records are obtained, associate with the claims file documentation of efforts to obtain the records and negative replies.  

2.  Then, schedule the Veteran for a VA C&P examination by a psychiatrist (a medical doctor specializing in the practice of psychiatry).  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must accomplish the following:  

(a)  Provide findings as to the nature and severity of symptoms due to the Veteran's service-connected PTSD with depression.  

(b)  Provide an expert opinion as to whether "psychiatric" symptoms arising from the Veteran's multiple sclerosis, to include but not limited to such symptoms as memory impairment, mood impairment, and cognitive impairment, are separable from such symptoms arising from his PTSD with depression.  The examiner must provide a rationale for any conclusion reached.  If the examiner determines that the symptoms are separable, he or she must provide findings and an explanation as to how this impacts on the opinions rendered with regard to the question of impairment due to PTSD with depression and the Veteran's capacity to secure and follow a substantially gainful occupation (see the directives in (c) and (d) below).  

(c)  Provide an expert opinion as to whether the Veteran's PTSD with depression results in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood and if so, what symptoms of his PTSD with depression causes such impairment.  The examiner must also provide an expert opinion as to whether the Veteran's PTSD with depression results in total occupational and social impairment, and, if so, what symptoms of his PTSD with depression cause such total impairment.  The examiner must provide a complete rationale for any conclusion reached.  

(d)  Provide an expert opinion as to whether disability due to the Veteran's PTSD with depression and service connected residuals of malaria (to the extent that there are any symptomatic residuals) renders the Veteran unable to secure and follow a substantially gainful occupation.  Marginal employment shall not be considered substantially gainful employment.  The examiner must provide a complete rationale for any conclusion reached.  

(3)  The RO/AMC must then review the examination report.  If the examination report does not comply with the Board's directives, the RO/AMC must take corrective measures.  

(4).  Then, readjudicate the claim of entitlement to a disability rating in excess of 50 percent for PTSD with depression and the claim of entitlement to TDIU.  If the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability or disabilities and the percentage requirements of 38 C.F.R. § 4.16(a) are not met for a period of time on appeal, then the RO/AMC must refer the matter to the Director, Compensation and Pension Service for consideration of an extraschedular TDIU for such period of time.  If this is the case, the RO/AMC must include with that referral, a full statement as to the Veteran's service connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue.  Otherwise readjudicate the issue of entitlement to TDIU in the first instance.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter or matters to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


